DETAILED ACTION
Continued Examination Under 37 CFR 1.114
This office action follows a reply filed on August 24, 2022.  Claims 1 and 14-18 have been amended.  Claims 1, 2, 4, 7-12 and 14-25 are currently pending and under examination.
The double patenting rejection over WO ‘136 is withdrawn, as applicants have limited X and Z such that when X or Z is P, X and Z are not the same, where WO ‘136 requires X and Z to be P.  The prior art rejection over WO ‘322 is withdrawn for the same reason.
The prior art rejection over WO ‘445 is reapplied based on the claim amendments.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1, 2, 4, 7-12 and 14-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, applicants claim that in (I-p1), when Yp represents a covalent bond, R2p is not a C6-aryl.
Then, applicants claim when Yp represents a covalent bond, “R2p is C1-C8 alkoxy, halogen, or one phenyl, except in formula (I-p1), (I-o1) or (I-m1), R2- is a C1-C8-alkoxy or halogen…”.
Phenyl is a C6-aryl.  And R2p is only present in formula (I-p1); therefore, this limitation is confusing, as it is unclear as to how R2p is actually limited.
Therefore, it is unclear as to whether R2p can be a phenyl group or not.
Also, halogen is listed twice here.
Claims 14 and 15 also claims when Yp represents a covalent bond, “R2p is C1-C8 alkoxy, halogen, or one phenyl, except in formula (I-p1), (I-o1) or (I-m1), R2- is a C1-C8-alkoxy or halogen…”.

It is noted that the remaining claims are rejected along with claim 1 because they incorporate all of the limitations of claim 1, including those that are indefinite.
	

Double Patenting
Claims 1, 2, 4, 7-9, 12-21 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,951,207, and further in view of US 2007/0197697. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
US ‘207 claims a composition comprising (a) an organic material susceptible to oxidative, thermal or light-induced degradation, and (b) a compound of formula I-P, I-O or I-M (claim 1), claiming the organic material as a polyolefin polymer or copolymer (claims 2-3), claiming the addition of (c) a first further additive, specifically an acid scavenger (claim 10), and claiming the inclusion of (d) a second further additive, specifically a phenolic antioxidant, the phenolic antioxidant which is claimed an ester of ß-(3,5-di-tert-butyl-4-hydroxyphenol)propionic acid (claims 11 and 12).
The compounds of formula I-P, I-O and I-M read on applicants’ claimed formulae I-p1, I-o1 and 1-m1.  The specific compounds claimed in the instant invention are prima facie obvious over the formulae claimed by US ‘207.
US ‘207 is prima facie obvious over instant claims 1, 7, 8, 12-18.
As to claim 2, polyethylene and polypropylene are the most well-known polyolefins, and are also known polyolefins which are susceptible to degradation.
As to claim 4, US ‘207 does not claim the specific acid scavengers; however, US ‘697 teaches stabilizing polyolefins with phosphites and phenolic antioxidants, teaching additional co stabilizers to include acid scavengers, specifically listed to include zinc oxide, hydrotalcite, and alkali metal salts and alkaline earth metal salts of higher fatty acids (p. 15, [0142]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used zinc oxide, hydrotalcite, and alkali metal salts and alkaline earth metal salts of higher fatty acids as acid scavengers in the compositions of US ‘207, as US ’207 teaches stabilizing polyolefins with phosphites and hindered phenolic antioxidants and US ‘697 teaches co stabilizers that are suitable for stabilized polyolefin compositions comprising phosphites and phenolic antioxidants.
As to claim 9, US ‘207 claims the inclusion of the component (b) in an amount of 0.0005-10 wt% based on the weight of component (a) (claim 8), which is the same as 5-100,000 ppm, the range of which overlaps with the claimed range of 20-1000 ppm, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
As to claim 21, US ‘207 claims an additive composition comprising (b) a compound of formula I-P, I-O or I-M and (c) an additive, such as an acid scavenger (claims 16-18).
As to claims 19, 20 and 23, US ‘207 claims a process for protecting an organic material susceptible to oxidative, thermal or light-induced degradation by incorporating a compound of formula I-P, I-O or I-M into the organic material (claim 13), by carrying out the incorporation at a temperature between 135-350ºC, where the organic material is a polyolefin (claim 14).  Choosing to prepare a molded article from the composition is prima facie obvious, as this is a known use for stabilized polyolefin compositions.

Claims 1, 2, 4, 7-9, 12-21 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,259,931, and further in view of US 2007/0197697.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
US ‘931 claims a composition comprising (a) an organic material susceptible to oxidative, thermal or light-induced degradation, and (b) a compound (104).  This compound meets applicants’ claimed formula (I-p1) when X=P, Yp=covalent bond, R2p=C6 aryl, R1p=(II-p), Rp2 and Rp6=H, Rp3 and Rp5=C1 alkyl groups, R4 and R6=H and R5 and R7 are t-butyl groups.
US ‘931 claims the organic material as a polymer, specifically a polyolefin.
US ‘931 also claims the inclusion of (c) a first additive (claim 5), specifically claimed as an acid scavenger (claim 8), also claiming the inclusion of (d) a second additive, specifically claimed to include a phenolic antioxidant, which is claimed as esters of ß-(3,5-di-tert-butyl-4-hydroxyphenol)propionic acid (claims 6, 9 and 10).
US ‘931 is prima facie obvious over instant claims 1, 7, 8, 12-17.
As to claim 2, polyethylene and polypropylene are the most well-known polyolefins, and are also known polyolefins which are susceptible to degradation.
As to claim 4, US ‘931 does not claim the specific acid scavengers; however, US ‘697 teaches stabilizing polyolefins with phosphites and phenolic antioxidants, teaching additional co stabilizers to include acid scavengers, specifically listed to include zinc oxide, hydrotalcite, and alkali metal salts and alkaline earth metal salts of higher fatty acids (p. 15, [0142]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used zinc oxide, hydrotalcite, and alkali metal salts and alkaline earth metal salts of higher fatty acids as acid scavengers in the compositions of US ‘931, as US ‘931 teaches stabilizing polyolefins with phosphites and hindered phenolic antioxidants and US ‘697 teaches co stabilizers that are suitable for stabilized polyolefin compositions comprising phosphites and phenolic antioxidants.
As to claim 9, US ‘931 claims the inclusion of the component (b) in an amount of 0.0005-10 wt% based on the weight of component (a) (claim 4), which is the same as 5-100,000 ppm, the range of which overlaps with the claimed range of 20-1000 ppm, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
As to claim 18, US ‘931 claims compounds (108) and (109), which are the same as applicants’ claimed (109) and (110), respectfully.
As to claim 21, US ‘931 claims an additive composition comprising (b) a compound (104) and (c) an additive, such as an acid scavenger (claims 32-34).
As to claims 19, 20 and 23, US ‘931 claims a process for protecting an organic material susceptible to oxidative, thermal or light-induced degradation by incorporating a compound (101), (102), (103), (104), (105), (106), (107), (108) or (109) into the organic material by carrying out the incorporation at a temperature between 135-350C, where the organic material is a polyolefin (claim 21).  Choosing to prepare a molded article from the composition is prima facie obvious, as this is a known use for stabilized polyolefin compositions.

Claims 1, 2, 4, 7-9, 12, 14-21 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,590,263, and further in view of US 2007/0197697.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
US ‘263 claims a composition comprising (a) an organic material susceptible to oxidative, thermal or light-induced degradation, and (b) a compound of formula I-P, I-O, I-M (claim 1), where organic material is claimed as a polymer, specifically a polyolefin or a copolymer thereof (claims 2 and 3), claiming the inclusion of (c) a first additive, such as an acid scavenger (claim 10), and (d) a second additive, such as a phenolic antioxidant (claim 13), claimed as an ester of ß-(3,5-di-tert-butyl-4-hydroxyphenol)propionic acid (claim 12).  
The compounds of formula I-P, I-O and I-M read on applicants’ claimed formulae I-p1, I-o1 and 1-m19 when X is P=O and Y is O.  
The specific compounds claimed in the instant invention are prima facie obvious over the formulae claimed by US ‘263.
US ‘263 is prima facie obvious over instant claims 1, 7, 8, 12, 14-19.
As to claim 2, polyethylene and polypropylene are the most well-known polyolefins, and are also known polyolefins which are susceptible to degradation.
As to claim 4, US ‘263 does not claim the specific acid scavengers; however, US ‘263 teaches stabilizing polyolefins with phosphites and phenolic antioxidants, teaching additional co stabilizers to include acid scavengers, specifically listed to include zinc oxide, hydrotalcite, and alkali metal salts and alkaline earth metal salts of higher fatty acids (p. 15, [0142]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used zinc oxide, hydrotalcite, and alkali metal salts and alkaline earth metal salts of higher fatty acids as acid scavengers in the compositions of US ‘263, as US ‘263 teaches stabilizing polyolefins with phosphites and hindered phenolic antioxidants and US ‘697 teaches co stabilizers that are suitable for stabilized polyolefin compositions comprising phosphites and phenolic antioxidants.
As to claim 9, US ‘263 claims the inclusion of the component (b) in an amount of 0.0005-10 wt% based on the weight of component (a) (claim 8), which is the same as 5-100,000 ppm, the range of which overlaps with the claimed range of 20-1000 ppm, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
As to claim 21, US ‘263 claims an additive composition comprising (b) a compound of formula I-P, I-O or I-M and (c) an additive, such as an acid scavenger (claims 18-21).
As to claims 19, 20 and 23, US ‘263 claims a process for protecting an organic material susceptible to oxidative, thermal or light-induced degradation by incorporating a compound of formula I-P, I-O or I-M into the organic material (claim 12), by carrying out the incorporation at a temperature between 135-350ºC, where the organic material is a polyolefin (claims 14 and 15).  Choosing to prepare a molded article from the composition is prima facie obvious, as this is a known use for stabilized polyolefin compositions.

Claims 1, 2, 4, 7-12, 14 and 16-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,913,841 in view of Hobbs (US 5,308,901). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
US ‘841 claims a composition comprising a polyolefin, 20-1000 ppm of a benzofuranone compound of the same formulae (I-p2), (I-o2) or (I-m2), and a hindered phenolic AO.  
US ‘841 does not claim the inclusion of an acid scavenger, as claimed by the instant invention; however, US ‘901 teaches polymer compositions comprising disphosphaspiroundecane compounds as stabilizers, teaching that these compounds can be added to polyolefins, such as polyethylene and polypropylene (col. 10, ll. 1-6), teaching the addition of “various conventional additives”, which are listed to include basic co-stabilizers, known in the art as acid scavengers, listed to include Ca stearate and Zn stearate (col. 12, ll. 46-52), and exemplifying the inclusion of 500 ppm Ca stearate (col. 17, ll. 35-45), suggesting a ratio of 0.01-2:1, which overlaps with the claimed ranges of 0.05-1 in instant claim 11 and 22.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have prepared the composition of US ‘841 and added an acid scavenger, such as Ca stearate, as this is a convention additive used in the art of polyolefin polymers, as taught by Hobbs.
US ‘841 in view of Hobbs is prima facie obvious over instant claims 1, 2, 4, 7, 9-12, 14 and 16-23.
As to claims 8, US ‘841 claims the inclusion of a hindered phenolic antioxidant, specifically listed to include 3,5-di-tert-butyl-4-hydroxyphenyl)propionic acid esters (claim 6).

Claims 1, 2, 4, 7-12, 14 and 16-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,934,423 in view of Hobbs (US 5,308,901). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
US ‘423 claims a composition comprising a polyolefin, 20-1000 ppm of a benzofuranone compound of the same formulae (I-p2), (I-o2) or (I-m2), and an organophosphorus stabilizer.
US ‘423 does not claim the inclusion of an acid scavenger, as claimed by the instant invention; however, US ‘901 teaches polymer compositions comprising disphosphaspiroundecane compounds as stabilizers, teaching that these compounds can be added to polyolefins, such as polyethylene and polypropylene (col. 10, ll. 1-6), teaching the addition of “various conventional additives”, which are listed to include basic co-stabilizers, known in the art as acid scavengers, listed to include Ca stearate and Zn stearate (col. 12, ll. 46-52), and exemplifying the inclusion of 500 ppm Ca stearate (col. 17, ll. 35-45), suggesting a ratio of 0.01-2:1, which overlaps with the claimed ranges of 0.05-1 in instant claim 11 and 22.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have prepared the composition of Application No. ‘270 and added an acid scavenger, such as Ca stearate, as this is a convention additive used in the art of polyolefin polymers, as taught by Hobbs.
US ‘423 in view of Hobbs is prima facie obvious over instant claims 1-7, 9-12, 14 and 16-23.
As to claim 8, US ‘423 claims the inclusion of a hindered phenolic antioxidant selected from the group consisting of 3,5-di-tert-butyl-4-hydroxyphenyl)propionic acid esters (claim 7).

Claims 1, 2, 4, 7-12, 14 and 16-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,941,286 in view of Hobbs (US 5,308,901). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
US ‘286 claims a composition comprising a polyolefin, 20-1000 ppm of a benzofuranone compound of the same formulae (I-p2), (I-o2) or (I-m2), and a hindered amine light stabilizer.  
US ‘286 does not claim the inclusion of an acid scavenger, as claimed by the instant invention; however, US ‘901 teaches polymer compositions comprising disphosphaspiroundecane compounds as stabilizers, teaching that these compounds can be added to polyolefins, such as polyethylene and polypropylene (col. 10, ll. 1-6), teaching the addition of “various conventional additives”, which are listed to include basic co-stabilizers, known in the art as acid scavengers, listed to include Ca stearate and Zn stearate (col. 12, ll. 46-52), and exemplifying the inclusion of 500 ppm Ca stearate (col. 17, ll. 35-45), suggesting a ratio of 0.01-2:1, which overlaps with the claimed ranges of 0.05-1 in instant claim 11 and 22.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have prepared the composition of US ‘286 and added an acid scavenger, such as Ca stearate, as this is a convention additive used in the art of polyolefin polymers, as taught by Hobbs.
US ‘286 in view of Hobbs is prima facie obvious over instant claims 1-12, 14 and 16-23.

Claims 1, 2, 4, 7-12, 14-23 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,941,285.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
US ‘285 claims a composition comprising (i) a polyolefin, and 20-1000 ppm (ii) a compound of formula I-p2, I-o2 or I-m2 (claims 1 and 9), claiming the organic material as a polyolefin polymer or copolymer (claims 2-3), claiming the addition of 20-1500 ppm (iii) an acid scavenger (claims 1 and 10), specifically calcium stearate, zinc stearate, hydrotalcite or zinc oxide (claims 5-6), and claiming the inclusion of a hindered phenolic antioxidant (claim 7), the phenolic antioxidant which is claimed an ester of ß-(3,5-di-tert-butyl-4-hydroxyphenol)propionic acid (claim 8).
US ‘285 is prima facie obvious over instant claims 1, 2, 4, 7-10, 12, 14-18 and 25.
As to claims 11 and 22, US ‘285 claims the weight ratio of the benzofuranone to the acid scavenger as 0.05-1.0 (claim 20).
As to claim 21, US ‘285 claims an additive composition comprising (ii) a compound of formula I-p2, I-o2 or I-m2 and (iii) an acid scavenger (claim 19).
As to claims 19, 20 and 23, US ‘285 claims a process for stabilizing a polyolefin against the deleterious effects of heat, light and oxygen by incorporating a compound of formula I-p2, I-o2 or I-m2 into the polyolefin (claim 21), by way of melt blending (claim 18), and a shaped article thereof (claim 17).

Claims 1, 2, 4 and 7-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No. 11,274,197 in view of Hobbs (US 5,308,901).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
US ‘197 claims a composition comprising a polyolefin, specifically polyethylene (claim 3) or polypropylene (claim 2), 20-1000 ppm (claim 9) of a benzofuranone compound of the same formulae (I-p1) or (I-o1) and a hindered phenolic AO (claim 1).  
US ‘197 does not claim the inclusion of an acid scavenger, as claimed by the instant invention; however, Hobbs teaches polymer compositions comprising disphosphaspiroundecane compounds as stabilizers, teaching that these compounds can be added to polyolefins, such as polyethylene and polypropylene (col. 10, ll. 1-6), teaching the addition of “various conventional additives”, which are listed to include basic co-stabilizers, known in the art as acid scavengers, listed to include Ca stearate and Zn stearate (col. 12, ll. 46-52), and exemplifying the inclusion of 500 ppm Ca stearate (col. 17, ll. 35-45), suggesting a ratio of 0.01-2:1, which overlaps with the claimed ranges of 0.05-1 in instant claim 11 and 22.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have prepared the composition of US ‘841 and added an acid scavenger, such as Ca stearate, as this is a convention additive used in the art of polyolefin polymers, as taught by Hobbs.
US ‘197 in view of Hobbs is prima facie obvious over instant claims 1, 2, 4, 7 and 9-23.
As to claim 8, US ‘197 claims the inclusion of a hindered phenolic antioxidant, specifically listed to include 3,5-di-tert-butyl-4-hydroxyphenyl)propionic acid esters (claim 6).

Claims 1, 2, 4, 7 and 9-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-12, 14-19, 21-25 of copending Application No. 16/628573 (reference application) in view of Hobbs (US 5,308,901).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
App. No. ‘573 claims a composition comprising a polyolefin, specifically polyethylene or polypropylene (claims 2-3), 20-1000 ppm (claim 9) of a benzofuranone compound of the same formulae (I-p1), (I-p2), (I-o1), (I-o2), (I-m1) or (I-m2), and a hindered amine light stabilizer (claim 1).  
App. No. ‘573 does not claim the inclusion of an acid scavenger, as claimed by the instant invention; however, Hobbs teaches polymer compositions comprising disphosphaspiroundecane compounds as stabilizers, teaching that these compounds can be added to polyolefins, such as polyethylene and polypropylene (col. 10, ll. 1-6), teaching the addition of “various conventional additives”, which are listed to include basic co-stabilizers, known in the art as acid scavengers, listed to include Ca stearate and Zn stearate (col. 12, ll. 46-52), and exemplifying the inclusion of 500 ppm Ca stearate (col. 17, ll. 35-45), suggesting a ratio of 0.01-2:1, which overlaps with the claimed ranges of 0.05-1 in instant claim 11 and 22.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have prepared the composition of App. No. ‘573 and added an acid scavenger, such as Ca stearate, as this is a convention additive used in the art of polyolefin polymers, as taught by Hobbs.
App. No. ‘573 in view of Hobbs is prima facie obvious over instant claims 1-12, 14 and 16-23.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 7-12, 14-17 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over WO 015/121445.
WO ‘445 exemplifies the following compositions:
99.8575 wt% PP homopolymer, 0.060 wt% (or 600 ppm) CaSt (calcium stearate), 0.050 wt% AO-1 (pentaerythritol tetrakis(3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate), 0.022 wt% Phos-1 (tris(2,4-di-tert-butylphenyl)phosphite) and 0.0105 wt% (or 105 ppm) of a 3-phenyl-benzofuran-2-one (p. 67, Table A-2-1, Composition No. 5), which is a weight ratio of compound 104 to calcium stearate of 105/600=0.175.
WO ‘445 teaches the 3-phenyl-benzofuran-2-ones to include those which have the same structure as formulae (I-p1), (I-o1) and (I-m1), defining the X, R1p, R1o, R1m, Yp-R2p, Yo-R2o and Ym-2m with limitations which overlap those that are claimed.  For example a compound where X=P, Yp=O, and R2p=(II-p) is prima facie obvious and meets the claimed invention.

WO ‘445 is prima facie obvious over instant claims 1, 2, 4, 7-12, 14-17 and 25.
As to claims 19, 20 and 24, WO ‘445 exemplifies melt mixing the components followed by extrusion and preparing pellets, which meet applicants’ molded article.
As to claims 21 and 22, WO ‘445 discloses an additive composition comprising (b) a compound of formula I-P, (c) a further additive, which is an acid scavenger (p. 38, ll. 33-35), disclosing the weight ratio of (b):(c) as 2:1 to 0.1.  The examples exemplified as weight ratio of 0.175 which is within the claimed range of 0.05-1.
As to claim 23, WO ‘445 discloses that the compounds and the organophosphorus compounds stabilize the polyolefin against the deleterious effects of heat, light and oxygen (Abstract).

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot because the new ground of rejection does not rely on the current grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766